Citation Nr: 0820881	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  02-03 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic low back strain, to include intervertebral disc 
syndrome of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

  Author  M. Riley, Associate Counsel 

INTRODUCTION

The veteran served on active duty from April 1993 to October 
2001.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which, in pertinent part, 
granted service connection for the above condition and 
assigned an initial disability rating of 10 percent.

The veteran's appeal was previously before the Board in 
January 2005 and February 2007 when the Board remanded the 
case for further action by the originating agency.    

In July 2004, the veteran provided testimony at a hearing 
before a Veterans Law Judge (VLJ) at the Columbia RO.  A 
transcript of the hearing is of record.

In letters issued in December 2006 and April 2008, the 
veteran was informed that the VLJ who conducted her July 
2004 hearing was no longer employed by the Board.  The 
veteran responded that she did not want another hearing.  
Therefore, the Board will proceed with the appeal.


FINDINGS OF FACT

1.  For the period beginning November 28, 2005, the 
veteran's chronic low back strain, to include intervertebral 
disc syndrome of the thoracolumbar spine, most nearly 
approximated limitation of flexion greater than 30 degrees 
but less than 60 degrees; there is no evidence of ankylosis 
of the spine. 

2.  For the period prior to November 28, 2005, the 
limitation of motion of the veteran's lumbar spine more 
nearly approximated slight than moderate with no evidence of 
muscle spasm on extreme forward bending or loss of lateral 
spine motion; forward flexion of the thoracolumbar spine was 
not greater than 30 degrees and less than 60 degrees; the 
combined range of motion of the thoracolumbar spine was 
greater than 120 degrees; and there was no muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.   

3.  Throughout the entire claims period, the veteran's 
chronic low back strain, to include intervertebral disc 
syndrome of the thoracolumbar spine, has not manifested more 
than mild intervertebral disc syndrome; the veteran has not 
been prescribed bedrest by a physician. 

4.  Throughout the entire claims period, the veteran has not 
manifested neurological dysfunction associated with his 
chronic low back strain, to include intervertebral disc 
syndrome of the thoracolumbar spine.


CONCLUSION OF LAW

The schedular criteria for an increased rating of 
20 percent, but not higher, for the period beginning 
November 28, 2005, for chronic low back strain, to include 
intervertebral disc syndrome of the thoracolumbar spine, 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. 
§§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the RO issued a letter in April 2005, that 
notified the veteran of the evidence needed to substantiate 
entitlement to an increased evaluation.  The letter also 
satisfied the second and third elements of the duty to 
notify by informing the veteran that VA would try to obtain 
medical records, employment records, or records held by 
other Federal agencies, but that she was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate 
the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The April 
2005 VCAA letter did contain a notation that the veteran 
should submit any evidence in her possession pertinent to 
the claim on appeal.
The veteran has substantiated her status as a veteran.  She 
was notified of all elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claim by an October 2006 letter.  

The Board observes that this case is also affected by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
decision, the Court found that, at a minimum, adequate VCAA 
notice in increased rating cases requires: (1) that VA 
notify the claimant that, to substantiate such a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 
(3) the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) 
the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation.  

The April 2005 letter told the veteran that to substantiate 
the claim, she should submit evidence showing that her 
disability had worsened.  It also provided examples of the 
types of evidence that she could submit or ask VA to obtain.  

The issue currently before the Board is entitlement to an 
increased evaluation for a back disorder.  The relevant 
rating criteria, as outlined below, provide for disability 
ratings not based on specific measurements or test results.  
The veteran was informed of the relevant rating criteria, 
both current and former, for rating the spine in numerous 
supplemental statements of the cases.  In addition, the 
veteran has been specifically notified by the October 2006 
Dingess notification letter that evidence demonstrating the 
effect her disabilities have had on her employment would aid 
in substantiating her claim.   
While the veteran has not received notice that she should 
submit evidence showing the affect of her disability on her 
daily life, the Board does not find that any procedural 
defect constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim(s).  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The notice defect does not constitute prejudicial error in 
this case because the veteran demonstrated actual knowledge 
of the need for evidence of the impact of her disabilities 
on employment and daily life, by her testimony at her July 
2004 hearing.  The veteran was specifically asked to 
describe the affect her spinal disability has had on her 
daily activities, and she replied that she had difficulty 
performing any kind of job-related task and difficulty 
moving.  

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flore, 22 Vet. App. 37 at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge shows that there was no prejudice from the 
absence of complete notice on the first and third elements 
of Vazquez-Flores notice.  

Furthermore, as noted above, as the appeal arises from 
disagreement with the initial evaluation following the grant 
of service connection, additional VCAA notice is not 
required and any defect in the notice is not prejudicial.  
Hartman, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. 
App. 112 (2007).

Additionally, the numerous VCAA letters provided notice on 
the fourth element of Vazquez-Flores notice by providing 
examples of evidence the veteran could submit or ask VA to 
assist in obtaining, including personal statements from 
individuals who could describe the affects of her 
disability.

Finally, the May 2003 rating decision and multiple 
supplemental statements of the case included a discussion of 
the rating criteria, both current and former, utilized in 
the present case.  While such post adjudication notice 
cannot serve as VCAA notice, Pelegrini II; it should have 
served to advise a reasonable person that if an increased 
rating was provided a percentage evaluation would be 
provided under a diagnostic code.  The veteran had a 
reasonable opportunity to participate in the adjudication of 
her claim, inasmuch as it remained pending for years after 
the rating decision and SOC.  The veteran was accordingly 
made aware of the requirements for increased evaluations 
pursuant to Vazquez-Flores.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination or obtain an opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the 
veteran, including service medical records, records from 
various federal agencies, and private medical records.  
Additionally, the veteran was provided numerous VA 
examinations in response to her claim for an increased 
rating.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be 
assigned. 38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history 
to ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are 
potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The medical as well as industrial history is to 
be considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

VA changed the rating criteria for back disabilities twice 
during the course of this appeal.  A new law or regulation 
applies, if at all, only to the period beginning with the 
effective date of the new law or regulation.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the 
statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, 
VA must determine whether applying the new provision to 
claims that were pending when it took effect would produce 
genuinely "retroactive effects."  If applying the new 
provision would produce such "retroactive effects," VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce 
"retroactive effects," VA ordinarily must apply the new 
provision.  A new law or regulation has prohibited 
"retroactive effects" if it is less favorable to a 
claimant than the old law or regulation; while a 
liberalizing law or regulation does not have "retroactive 
effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  
Second, if it is more favorable, the Board must, subsequent 
to the effective date of the liberalizing law under 
38 U.S.C. § 5110(g), apply the more favorable provision to 
the facts of the case, unless the claimant would be 
prejudiced by the Board's actions in addressing the revised 
regulation in the first instance.  Third, the Board must 
determine whether the appellant would have received a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation, including for 
the periods both prior to and after the effective date of 
the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg.  
33422(2000) 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 
397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule 
or regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, No. 2006-7023 
(Fed. Cir. Jan. 7, 2008).

Under the criteria for rating interverebral disc syndrome in 
effect prior to September 23, 2002, postoperative cured 
intervertebral disc syndrome warrants a noncompensable 
disability rating.  Mild intervertebral disc syndrome 
warrants a 10 percent rating, while a 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  38 C.F.R. § 4.73, Diagnostic Code 5293 
(2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, which ever method 
results in the higher evaluation.  A 20 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 2 weeks, but less than 4 weeks, during 
the past 12 months, and a 10 percent evaluation is assigned 
with the incapacitating episodes having a total duration of 
at least 1 week, but less than 2 weeks, during the past 12 
months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological 
disabilities separately using evaluation criteria for the 
most appropriate neurological diagnostic code or codes. 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by 
characteristic pain on motion.  With muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Under the criteria effective September 26, 2003, back 
disabilities other than intervertebral disc disease are 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 (2007).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or 
disease, the following ratings will apply.  A 10 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees; or, combined range of motion of the entire 
thoracolumbar spine greater than 120 degrees, but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with 
loss of 50 percent  or more of the height.  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry 
is not to be limited to muscles or nerves. These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59.  These provisions are not, however, for 
consideration where, as in this case, the veteran is in 
receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

Service connection for a chronic low back strain was granted 
in the May 2003 rating decision on appeal and an initial 
rating of 10 percent was assigned, effective October 3, 
2001.

Treatment records from the Columbia VA Medical Center (VAMC) 
show that the veteran was provided an August 2001 X-ray of 
the lumbar spine.  Disk spaces were maintained and there was 
minimal spondylosis.  In November 2001, flexion of the back 
was to 50 degrees with extension to 15 degrees.  The lower 
extremities had full strength and mild spasms were noted on 
palpation.  The diagnosis was low back pain and the veteran 
was advised she could return to full duty in six weeks.  

The veteran's first VA examination of her low back was 
provided in April 2001.  She described having chronic low 
back pain, usually more on the right side with no 
neurological symptoms.  There was full range of motion, and 
the neurological examination was normal.  The diagnosis was 
chronic low back pain.  

In June 2002 at the VAMC, the veteran's back was found to 
have normal curvature and mobility with no pain or 
tenderness and a normal sensory examination.  In December 
2002, the veteran reported experiencing constant low back 
pain with flares of severe pain.  

A second VA examination was provided to the veteran in April 
2003.  She reported experiencing a stiff sensation in her 
back and decreased ability to bend over.  She denied 
radiating symptoms.  Examination of the lumbar spine showed 
forward flexion was to 90 degrees while sitting and to 30 
degrees while standing.  Extension was to 20 degrees, with 
bilateral lateral side bending to 30 degrees.  The examiner 
noted that the veteran gave extremely poor effort with 
focused examination.  Strength was full in the lower 
extremities.  An X-ray of the lumbar spine was normal.  The 
diagnosis was subjective complaints of myofascial lumbar 
spine pain without physical evidence to corroborate.  

In August 2003, the veteran underwent a lumbar spine MRI 
with her private physician.  There was mild dislocation and 
bulging of the L5-S1 disc and mild hypertropic changes with 
no central canal stenosis.  A September MRI of the thoracic 
spine showed multiple disc protrusions.  

Also in September 2003, the veteran complained of 
intermittent low back pain at the VAMC with pain radiating 
to the right side.  The VA physician noted that the veteran 
had multiple spine disc protrusions and recommended a 
neurological consultation.

A private April 2004 nerve study of the lower extremities 
was normal and the doctor noted that the veteran's MRI 
showed a mild disc bulge at the L5-S1 level of the spine.  

The veteran underwent two VA examinations in 2005; the first 
in September for neurological manifestations of her 
thoracolumbar disability, and the second in November to 
address the orthopedic symptoms of her condition.  The 
September 2005 examiner noted that the veteran had normal 
sensation over the lower extremities and normal nerve 
conduction and EMG tests.  The diagnosis was mechanical low 
back pain with no evidence of neurological dysfunction.  

At her orthopedic examination in November 2005, the veteran 
reported having back pain even when sitting.  Upon physician 
examination, her gait was slow and cautious and she had 
difficulty rising from her chair.  There was no tenderness 
to palpation of the spine and paraspinal muscles were 
normal.  Alignment of the spine was normal.  Forward flexion 
caused subjective discomfort and the veteran was able to 
reach down with her fingertips to 1.5 feet of the floor.  
Extension was to 15 degrees and left and right lateral 
flexion was to 30 degrees.  X-rays showed a slight curve of 
the spine.  The diagnosis was chronic mid to lower back 
pain.  The examiner concluded that there was no orthopedic 
abnormality despite the veteran's subjective complaints of 
pain and stiffness.  The very mild scoliosis shown on X-rays 
was not predisposed to back pain and was thought to be non-
contributory to the veteran's clinical picture.

In an October 2007 addendum, the November 2005 VA examiner 
provided additional range of motion measurements from the 
November 2005 examination of  the veteran's back.  Active 
forward flexion was to 80 degrees with pain beginning at 35 
degrees.  Extension was to 18 degrees with no pain and right 
lateral flexion was to 25 degrees with no pain.  Left 
lateral flexion was to 20 degrees with no pain and left 
lateral rotation was to 20 degrees with pain beginning at 18 
degrees.  Right lateral rotation was not measured.  The 
examiner noted that the recorded range of motion 
measurements were normal, but were accompanied by pain.  
Repetitive motion did not result in further limitation of 
motion.  
Further outpatient treatment records from the VAMC show that 
in November 2005 the veteran was informed that her X-rays 
showed no osteoarthritis and no nerve root impingement.  
During a rheumatology consultation, the veteran reported 
having shooting spine pain, but denied numbness, tingling, 
or weakness.  The doctor diagnosed back pain particularly 
with movement.  December 2005 X-rays showed no sacroiliitis.  

The veteran's most recent MRI was performed in May 2006 by 
her private physician.  It showed disc protrusions at the T6 
through T11 portions of the spine with the T-11 protrusion 
appearing to compromise the existing nerve root.  


Analysis

The medical evidence of record establishes that for the 
period beginning November 28, 2005, the veteran's 
thoracolumbar spine disability has manifested symptoms 
consistent with an increased evaluation of 20 percent under 
the current rating criteria.

Limitation of motion of the spine was most restricted at the 
veteran's November 2005 VA orthopedic examination.  At that 
time, flexion was to 80 degrees with pain beginning at 35 
degrees.  With consideration of pertinent functional 
factors, the evidence establishes that the veteran had 
limitation of flexion greater than 30 degrees but less than 
60 degrees and an increased evaluation of 20 percent rating 
is warranted for the period beginning November 28, 2005.  A 
40 percent rating is not warranted during this period as 
there is no evidence of ankylosis of the spine.  

With respect to whether an increased rating is appropriate 
for the period prior to November 28, 2005, the Board notes 
that the current rating criteria for rating the spine are 
not effective for the period prior to their effective date 
of September 26, 2003.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  The medical evidence for the period 
between September 26, 2003, and November 28, 2005, 
consisting of normal sensory and nerve examinations in 
September 2003 and an April 2004 note from the veteran's 
private doctor stating that the veteran's lumbar MRI showed 
a mild disc bulge, does not most nearly approximate the 
criteria associated with a 20 percent rating.  Therefore, an 
increased rating is not warranted under the current criteria 
for the period prior to November 28, 2005.  

Regarding the former criteria for rating the spine effective 
prior to September 26, 2003, the Board finds that the 
medical evidence does not establish that the veteran's 
spinal disability most nearly approximated the criteria 
associated with an increased rating of 20 percent.  While 
flexion was somewhat limited in April 2001 and at the 
veteran's April 2003 VA examination, range of motion of the 
spine was full upon examination in April 2001 and June 2002.  
In addition, during the veteran's April 2003 VA examination, 
flexion was to 30 degrees while standing, but was measured 
to 90 degrees while sitting.  The examiner noted that the 
veteran gave extremely poor effort during testing and that 
her spinal X-rays were normal.  The examiner concluded that 
there was no physical evidence to corroborate the veteran's 
subjective complaints of back pain.  Therefore, the Board 
finds that the veteran's spine did not most nearly 
approximate moderate limitation of motion under Diagnostic 
Code 5292 (2003).  

In addition, while the veteran has complained of muscle 
spasms and a decreased ability to bend over, the evidence of 
record does not establish that she experienced muscle spasm 
on extreme forward bending or loss of lateral spine motion 
in the standing position.  In November 2001 the veteran was 
observed to have mild spasms on palpation, but during a June 
2002 examination at the VAMC her spine was found to have 
normal curvature and mobility.  Furthermore, the April 2003 
VA examiner measured lateral side bending to a full 30 
degrees bilaterally.  Accordingly, an increased rating of 20 
percent is not warranted under the former Diagnostic Code 
5295 for rating lumbosacral strain.

Regarding the former criteria for rating intervertebral disc 
syndrome, the Board notes that while X-rays and MRIs of the 
spine have shown multiple disc protrusions at both the 
lumbar and thoracic levels, they have not disclosed the 
presence of moderate intervertebral disc syndrome and there 
is no evidence that the veteran has experienced recurring 
attacks.  An August 2001 X-ray showed only minimal 
spondylosis, and the August 2003 MRI conducted by the 
veteran's private physician showed only a mild disc bulge 
and mild hypertrophic changes.  Therefore, a disability 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5293 (2002) and (2003).  

In addition, while the veteran testified at her July 2004 
hearing that she experienced periods of incapacitation of 
back pain several days a week that left her unable to work, 
the record does not show that she has experienced any 
incapacitating episodes requiring bedrest prescribed by a 
physician.  The veteran has also not alleged that she has 
been prescribed bedrest by either her VA or private doctors.  
Therefore, she is not entitled to an increased rating on 
that basis under Diagnostic Code 5293 or 5243.

Furthermore, separate evaluations are not warranted for any 
neurological disabilities associated with the veteran's 
spinal condition.  Although her May 2006 private MRI showed 
a thoracic spine disc protrusion that appeared to compromise 
the nerve root, on physical examination there has been no 
evidence of radiculopathy or other neurologic abnormality.  
Multiple EMG and nerve conduction studies have been normal, 
and the veteran has never been diagnosed with any 
neurological dysfunction.  Hence, the Board cannot conclude 
that the veteran's spinal disability is manifested by 
symptoms compatible with sciatic neuropathy or most of the 
other symptoms specified under the old version of Diagnostic 
Code 5293, or that a separate rating for neurologic 
impairment is warranted under the current criteria for 
rating the spine.

Therefore, the disability does not warrant an evaluation in 
excess of 10 percent under the former or current criteria 
for evaluating low back disabilities for the period prior to 
November 28, 2005.  

The Board has considered whether there is any other 
schedular basis for granting a higher rating than that 
discussed above, but has found none.  In addition, the Board 
has considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this period because 
the preponderance of the evidence is against the claim.

ORDER

Entitlement to an increased rating of 20 percent from 
November 28, 2005, for chronic low back strain, to include 
degenerative disc disease of the thoracolumbar spine, is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge
 Board of Veterans' Appeals




  EMBED MSDraw     Department of Veterans Affairs


